Citation Nr: 1400790	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied, in pertinent part, the Veteran's claim of service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus (which was characterized as hypertension on a direct basis, a presumptive basis, or as secondary to Type II diabetes mellitus).  After the Veteran, through his service representative, requested reconsideration of the January 2007 rating decision in an April 2007 statement, the RO essentially reopened this claim and readjudicated it on the merits in a July 2007 rating decision.  

Contrary to the RO's finding in the July 2007 rating decision that the Veteran's April 2007 statement was a request to reopen the previously denied service connection claim for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus, the Board finds that, because the Veteran submitted his April 2007 statement within 1 year of the January 2007 rating decision, this decision was non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Veteran disagreed with the July 2007 rating decision in September 2007.  He perfected a timely appeal in April 2008.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in April 2008, he failed to report for this hearing when it was scheduled in March 2009.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date VA and private treatment records and schedule him for appropriate examination to determine the nature and etiology of his hypertension.  These records subsequently were associated with the Veteran's claims file and a VA examination occurred in September 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he served in Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal w/Fleet Marine Force Combat Operations Insignia and the Vietnam Campaign Medal w/Device.

3.  The record evidence shows that hypertension was not caused or aggravated by active service or any incident of service, including as due to herbicide exposure or service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, including as due to herbicide exposure, nor may it be so presumed; it also was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the August 2006 VCAA notice letter and in September 2007 and March 2009 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2006 VCAA notice was issued prior to the currently appealed rating decision issued in January 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted in the Introduction, he failed to report for his Board hearing when it was scheduled.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything possible to notify and assist the appellant and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred hypertension during active service, including as a result of in-service herbicide exposure while in the Republic of Vietnam.  He alternatively contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hypertension is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because hypertension is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records show that at a pre-induction (or enlistment) physical examination in February 1969, prior to his entry on to active service in October 1969, he denied any pre-service medical history of high blood pressure (or hypertension).  Clinical evaluation was normal.  The Veteran's blood pressure was 130/82.

As noted above, the Veteran's service treatment records also show that he served in the Republic of Vietnam.

On periodic physical examination in October 1971, clinical evaluation of the Veteran was normal except for several scars, mild prostatitis, and defective visual acuity.  The Veteran's blood pressure was 114/78.

At the Veteran's separation physical examination in December 1971, prior to his separation from service in January 1972, clinical evaluation was unchanged.  The Veteran's blood pressure was 122/76.

The post-service evidence shows that, at a Reserve enlistment physical examination in May 1973, clinical evaluation of the Veteran was unchanged.  The Veteran's blood pressure was 120/90.  The Veteran denied all relevant medical history.  

The Veteran's military health record was closed in May 1974.

A review of private treatment records from A.N.M., M.D., shows that, on outpatient treatment for major depression in January 2005, the Veteran's medical history included high blood pressure (or hypertension).  The Veteran stated that he was taking medication for his hypertension.  The Axis III diagnoses included high blood pressure (or hypertension).  This diagnosis was unchanged when he was discharged from treatment with Dr. A.M. in December 2006.

A review of private treatment records from G.J.A., M.D., shows that, in March 2004, it was noted that the Veteran "[u]nfortunately continues to drink as much as 30 [ounces] of vodka a day."  Objective examination showed blood pressure of 180/108.  The assessment included hypertension with "[e]levated pressure likely due to alcohol."

In January 2005, the Veteran "admits to going back to heavy drinking for close to 6 [months].  He is still drinking sporadically but has continued to take his [medications]."  Objective examination showed blood pressure of 170/102.  The assessment included hypertension exacerbated by alcohol abuse.  The Veteran was advised to work on abstaining from alcohol.

In July 2005, the Veteran reported that he took his blood pressure "at home and his readings average 130/87.  Does get anxious when he comes to the office."  A history of alcohol abuse was noted.  The Veteran also reported that he did not drink more than 4 drinks per week.  Objective examination showed blood pressure of 160/102.  The assessment included hypertension with "[p]ossible element of white coat syndrome."

In June 2006, the Veteran reported that "he checks his [blood pressure] at home and gets readings of around 140/80."  He continued smoking and "drastically reduced [his] alcohol intake to 3-4 drinks once" every 2 weeks.  Objective examination showed blood pressure of 186/106, repeat 174/100.  The assessment included hypertension with "[m]arkedly elevated pressure at today's visit.  Could be related to anxiety or not having his med[ication] this morning."  

On VA outpatient treatment in October 2006, it was noted that the Veteran was being seen "to establish primary care services" for hypertension.  An 80-pack per year smoking history was noted.  It also was noted that the Veteran had been a drinker "until 10 years ago."  The Veteran currently smoked 2 packs per day of cigarettes and "wants to quit."  He also drank "some in the weekends 8 ounces of vodka."  The Veteran stated that his home blood pressure readings were around 140/80.  Physical examination showed blood pressure of 161/91.  The assessment included hypertension which was "[v]ery high today."

In January 2007, no relevant complaints were noted.  Physical examination showed blood pressure of 162/106.  The assessment included white coat hypertension.

On VA hypertension examination in June 2007, no relevant complaints were noted.  It was noted that the Veteran was seeking service connection for hypertension as secondary to diabetes mellitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran currently smoked 1/2 pack to 1 pack of cigarettes per day and had smoked "for approximately 30 years."  He currently drank "approximately 4 ounces of alcohol once per week."  A history of alcohol abuse was noted.  Physical examination showed blood pressure of 150/100, 150/100, 150/104, and 140/90.  The VA examiner opined that the Veteran's hypertension was not likely due to diabetes mellitus.  The rationale for this opinion was that the diagnosis of hypertension predated diagnoses of diabetes mellitus and nephropathy.  "The Veteran is a diabetic with hypertension."  The Veteran's hypertension had been present at least since June 2003.  His diabetes mellitus had been present only since March 2004.  His nephropathy first was noted at this examination.  The diagnoses included hypertension.

In statements on his April 2008 substantive appeal (VA Form 9), the Veteran asserted that his diabetes mellitus had caused his hypertension.  He also asserted that his in-service herbicide exposure while in Vietnam caused his diabetes mellitus which led to his hypertension.

On VA examination in May 2008, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran currently smoked 1/3 to 2/3 of a pack per day and had smoked for 31 years.  He denied any current alcohol intake but reported previously drinking 4 shots per week.  The VA examiner noted that the Veteran's hypertension "predate[d] the diabetes."  The Veteran denied experiencing any symptoms of hypertension.  Physical examination showed blood pressure of 160/90, 140/70, and 160/80.  "Veteran states he is very nervous.  He has 'white-coat syndrome.'"  The assessment included hypertension which "predated diabetes by several years, not secondary to diabetes."

On VA outpatient treatment in November 2009, the Veteran's blood pressure was 160/83 and 158/83.  He was advised to start taking 25 mg tablet of atenolol every day and, if in 1 week after starting this medication, his blood pressure was greater than 130/80 and his pulse was not less than 50, he was instructed to increase his atenolol to 50 mg a day.

In September 2010, no relevant complaints were noted.  Physical examination showed blood pressure of 187/117 and 180/90.  The Veteran stated that he had not taken his blood pressure medication.  The assessment included hypertension.

In June 2011, no relevant complaints were noted.  The Veteran was trying to quit smoking but still smoked 5 cigarettes per day.  Physical examination showed blood pressure of 158/111 and 180/88.  The assessment included uncontrolled hypertension with a note that the Veteran had been non-compliant with his medication because he had not been working and did not have money to pay for medication.

On VA examination in September 2011, the Veteran "denies any symptoms from hypertension [and] any side effects from the medication to treat [it]."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran smoked 1/3 to 2/3 pack per day of cigarettes.  He denied any current alcohol intake but "previously would drink approximately four shots per week."  Physical examination showed blood pressure of 158/88, 140/80, and 160/80.  "Veteran states he is very nervous.  He has 'white-coat syndrome.'"  The VA examiner opined that there was "less than 50/50 probability" that the Veteran's hypertension was related to active service.  The rationale for this opinion was that the Veteran's hypertension was "essential or primary hypertension" that had "no obvious medical cause."  This examiner also opined that the Veteran's hypertension was not likely secondary to diabetes mellitus.  The rationale for this opinion was that the diagnosis of hypertension in June 2003 "with the note indicating that he had hypertension several years prior but did not seek treatment" predated the diagnosis of diabetes mellitus in March 2004 "or shortly before per progress note."  This examiner also stated that medical records indicated that the Veteran's hypertension (which was characterized as essential or primary hypertension) was not permanently worsened by his service-connected diabetes.  This examiner finally stated, "There is no scientific, medical, or research evidence to support the contention that hypertension is caused by or secondary to herbicide exposure."  The diagnosis was hypertension.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus.  The Veteran contends that he incurred hypertension during active service or, alternatively, his in-service herbicide exposure while on active service in the Republic of Vietnam or his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  The record evidence does not support the Veteran's assertions, however.  It shows instead that, although the Veteran currently experiences hypertension, it is not related to active service or any incident of service, to include his in-service herbicide exposure or service-connected diabetes mellitus.  With respect to the Veteran's assertion that in-service herbicide exposure caused or aggravated his hypertension, the Board notes initially that, because the Veteran's service treatment records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is conceded, as noted elsewhere, hypertension is not among the disabilities for which service connection is available on a presumptive basis as a result of such exposure.  See 38 C.F.R. §§ 3.307, 3.309.  As the September 2011 VA examiner noted in his opinion, "There is no scientific, medical, or research evidence to support the contention that hypertension is caused by or secondary to herbicide exposure."  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates the presence of an etiological relationship between his acknowledged in-service herbicide exposure while in the Republic of Vietnam and his current hypertension.  Thus, the Board finds that service connection for hypertension is not warranted on a presumptive service connection basis as a result of in-service herbicide exposure.  Id.

The Veteran also is not entitled to service connection for hypertension as due to his service-connected diabetes mellitus.  The Board acknowledges that service connection is in effect for diabetes mellitus.  The Board also acknowledges that the Veteran has been diagnosed as having hypertension.  Despite the Veteran's assertions to the contrary, the evidence does not support a finding that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  Following comprehensive physical examination of the Veteran in September 2011, the VA examiner opined that the Veteran's hypertension was not likely secondary to diabetes mellitus.  The rationale for this opinion was that the diagnosis of hypertension in June 2003 "with the note indicating that he had hypertension several years prior but did not seek treatment" predated the diagnosis of diabetes mellitus in March 2004 "or shortly before per progress note."  This examiner also stated that medical records indicated that the Veteran's hypertension (which was characterized as essential or primary hypertension) was not permanently worsened by his service-connected diabetes.  The opinion provided by the September 2011 VA examiner is consistent with prior opinions obtained from different VA examiners in May 2008 and in June 2007 although these earlier opinions were limited to a discussion of whether the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which supports finding an etiological relationship between his service-connected diabetes mellitus and hypertension.  Thus, the Board finds that service connection for hypertension as due to service-connected diabetes mellitus also is not warranted.  See also 38 C.F.R. § 3.310 (2013).

The Veteran further is not entitled to service connection for hypertension on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred his current hypertension during active service.  Despite the Veteran's lay assertions to the contrary, the record evidence shows that he was not treated for or diagnosed as having hypertension at any time during active service.  The Board acknowledges that the lack of contemporaneous service treatment records does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  As noted elsewhere, the Veteran's blood pressure was within normal limits at his pre-induction (or enlistment) and separation physical examinations.  And it appears that, following his service separation in January 1972, he first was treated for hypertension in March 2004, more than 32 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds it especially significant that, when the Veteran began receiving treatment in 2004 for hypertension, he did not report - and the private physicians who treated him did not indicate - any history of hypertension during active service.  Indeed, following outpatient treatment in March 2004, Dr. G.J.A. diagnosed the Veteran as having hypertension with "[e]levated pressure likely due to" excessive alcohol consumption.

The post-service evidence also indicates that, although the Veteran currently experiences hypertension, it is not related to active service.  The Veteran's post-service VA and private treating clinicians have attributed the Veteran's hypertension to a variety of causes other than active service, including his excessive alcohol consumption (as seen in March 2004 and January 2005), anxiety (as seen in June 2006), possible white-coat syndrome (as seen in July 2005), or white coat syndrome (in January 2007).  The Board finds it significant that none of the multiple clinicians who have diagnosed the Veteran as having hypertension and treated him for this disability since his service separation have related it to active service or any incident of service.  The VA examiner specifically found in September 2011 that there was a "less than 50/50 probability" that the Veteran's hypertension was related to active service.  The rationale for this opinion was that the Veteran's hypertension was "essential or primary hypertension" that had "no obvious medical cause."  There is no competent contrary opinion of record which supports granting service connection for hypertension.  The Veteran also has not identified for submitted any evidence, to include a medical nexus, which demonstrates that his hypertension is related to active service.  Thus, the Board finds that service connection for hypertension is not warranted.

The Board finally finds that service connection for hypertension is not warranted on a presumptive service connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  The competent evidence does not show that the Veteran was diagnosed as having or treated for hypertension during service or within the first post-service year (i.e., by January 1973) such that service connection for hypertension is warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 303 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hypertension have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hypertension.  Specifically, the service separation examination report reflects that the Veteran was examined and his blood pressure was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1972) and initial reported symptoms related to hypertension in approximately 2004 (a 32-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in October 2006, he did not report the onset of hypertension symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


